Case 2:20-cv-13134-LVP-RSW ECF No. 154, PageID.5296 Filed 07/15/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF MICHIGAN

                            SOUTHERN DIVISION

TIMOTHY KING, et al.,

      Plaintiffs,

v.

GRETCHEN WHITMER, et al.,               Civil Case No. 20-13134

      Defendants.                       Honorable Linda V. Parker

and

CITY OF DETROIT, DEMOCRATIC
NATIONAL COMMITTEE and
MICHIGAN DEMOCRATIC PARTY,
and ROBERT DAVIS,

     Intervenor-Defendants.
__________________________________________________________________

                    APPEARANCE FOR EMILY NEWMAN

      The undersigned counsel appears in this action for Emily Newman.


                                          TIMOTHY E. GALLIGAN PLLC

                                          By:    /s/ Timothy E. Galligan
                                                Timothy E. Galligan (P51768)
                                                39 South Main St., Suite 24
                                                Clarkston, MI 48346
                                                (248) 241-6179
                                                galligan@galliganpllc.com
                                                Attorney for Emily Newman
Dated: July 15, 2021
Case 2:20-cv-13134-LVP-RSW ECF No. 154, PageID.5297 Filed 07/15/21 Page 2 of 2




                             Certificate of Service

      The undersigned hereby certifies that on July 15, 2021, a true and correct
copy of the forgoing was filed electronically using the CM/ECF system which will
send notification of such filing to all attorneys of record.

                                          /s/Timothy E. Galligan
